DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 01-31-2022. Claims 1-3, 5-10, 12-20, 24-25 were pending. Claim 1 was amended. Claims 4, 11, 21-23 were cancelled.  The examiner indicated that claims 9-10, 12-20 were allowed in previous office actions.  
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U .S.C 112(b), the applicants stated:
	“With this paper, Applicant has provided amendments to claim 1 to address the Office’s concern. Accordingly, the rejection of claim 1 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, should be withdrawn.
Claims 22-23 have been cancelled, rendering the rejection of these claim moot. Claims 2-3 and 5-8 depend on and further limit claim 1. Accordingly, the rejection of claims 2-3 and 5- 8 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, should also be withdrawn”.
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
Allowable Subject Matter
4.	Claims 1-3, 5-10, 12-20, 24-25 are allowed.

Regarding to claims 1-3, 5-8, 24-25, the cited prior arts fail to disclose or suggest simultaneously flowing a first precursor, a second precursor, and a reactant gas into a process chamber, as part of a flow stable deposition step, during which no reaction occurs between the reactant gas and the first and second precursors, wherein the first precursor is a Si precursor having a first matrix bonding formula equal to C(SiH3)4, and wherein the second precursor is a C precursor having a second matrix bonding formula equal to Si(NH)SiH2(CH3)4; and 
while simultaneously flowing the first precursor, the second precursor, and the reactant gas into the process chamber, as part of a main deposition step after the flow stable deposition step, forming a plasma within the process chamber to deposit the dielectric material.
Regarding to claims 9-10, 12-16, the cited prior arts fail to disclose or suggest concurrently flowing a Si precursor, a C precursor, and a reactant gas into a process chamber, wherein the Si precursor includes C(SiH3)4, wherein the C precursor includes Si(NH)SiH2(CH3)4, and wherein the reactant gas includes both NH3 and O2 and 
while flowing the Si precursor, the C precursor, and the reactant gas into the process chamber, and during a main deposition step after the flow stable step, forming a plasma within the process chamber to form the isolation structure.
Regarding to claim 17-20, the cited prior arts fail to disclose or suggest depositing a mask layer within the trench, wherein the mask layer is deposited in a chemical vapor deposition (CVD) process chamber including a plasma module, wherein the depositing the mask layer includes flowing a Si precursor and a C precursor into CVD process chamber; wherein the Si precursor includes C(SiH3)4, and wherein the C precursor includes Si(NH)SiH2(CH3)4.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713